                                            Case 3:00-cr-00477-SI Document 55 Filed 07/31/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     UNITED STATES OF AMERICA,                         Case No. 00-cr-00477-SI-1
                                   9                    Plaintiff,                         ORDER DENYING GOVERNMENT'S
                                                                                           MOTION TO STAY AND FOR LEAVE
                                  10              v.                                       TO FILE A MOTION FOR
                                                                                           RECONSIDERATION
                                  11     ED RIVERA,
                                                                                           Re: Dkt. No. 51
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          On July 31, 2020, the government filed a motion to stay this Court’s July 30 Order Granting

                                  15   Compassionate Release and requesting leave to file a motion for reconsideration. The government

                                  16   seeks to assert a new contention that defendant was not permitted to file a motion for compassionate

                                  17   release under 18 U.S.C. § 3582(c) because his offense occurred prior to November 1, 1987. The

                                  18   basis for the government’s requests for reconsideration is a July 23, 2020 decision in United States

                                  19   v. Whitmore, Case 3:00-cr-00194 EMC, Dkt. No. 91 (N.D. Cal. July 23, 2020).

                                  20          The Court DENIES the government’s motion. The government failed to raise this argument

                                  21   in its opposition brief (despite the fact that defendant mentioned this issue in his motion), and the

                                  22   government did not raise the matter at either the July 16 or July 30 hearings.1 The government has

                                  23   not satisfied the requirement for granting leave to file a motion for reconsideration because the

                                  24   government has not shown that in the exercise of reasonable diligence that it could not have

                                  25   presented this argument earlier.

                                  26
                                  27          1
                                                 Indeed, at the July 30 hearing, the government stated that it no longer had concerns about
                                  28   Mr. Rivera’s release in light of the conditions of supervised release and the Probation Officer’s
                                       discretion to place him in a halfway house.
                                            Case 3:00-cr-00477-SI Document 55 Filed 07/31/20 Page 2 of 2




                                   1          However, if the Bureau of Prisons grants Mr. Rivera compassionate release on its own

                                   2   accord, the Court will vacate the July 30, 2020 order as moot. Accordingly, the Court directs the

                                   3   government to contact the BOP to inquire whether the BOP will grant Mr. Rivera compassionate

                                   4   release, and to inform the Court of the BOP’s response no later than August 10, 2020.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: July 31, 2020                        ______________________________________
                                                                                     SUSAN ILLSTON
                                   9                                                 United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
